                        UNITED STATES DISTRICT COURT

                        EASTERN DISTRICT OF LOUISIANA


CHAVELA McINTOSH                                               CIVIL ACTION


v.                                                             NO. 18-9825


COSTCO WHOLESALE CORPORATION                                   SECTION “F”


                               ORDER AND REASONS

     Before    the       Court     is    the    plaintiff’s      motion      for

reconsideration of the magistrate judge’s June 5, 2019 Order

denying the plaintiff’s motion for leave to file first amended

complaint,    or   in    the     alternative,   motion   for    certification

pursuant to 28 U.S.C. § 1292(b) for interlocutory appeal.              For the

reasons that follow, the motion is DENIED.

                                   Background

     While walking down a Costco shopping aisle on June 10, 2018,

Chavela McIntosh slipped in a liquid substance on the floor and

fell into a stack of sodas.

     Ms. McIntosh sued Costco and one of its employees in Orleans

Parish Civil District Court, alleging that “Costco . . . and [its]

employee(s), including but not limited to Christian Boedding,

supervisor(s), agent(s), or others” were at fault or negligent in

17 different ways.        On October 22, 2018, Costco removed the suit

to this Court, invoking the Court’s diversity jurisdiction.               Four

                                        1
months after removal, on February 25, 2019, defendant Boedding was

dismissed from this action without prejudice.

     On   May     20,     2019,    after    receiving   Costco’s     discovery

responses, McIntosh moved for leave to amend her petition to name

three additional Costco employees as defendants; the contested

motion to amend was automatically referred to the magistrate judge.

According to McIntosh, “B.C.T.” and Shelia Brewer worked for Costco

as floor walkers on the day of the incident, and Adrian McDonald

served as duty manager.             McIntosh also sought to plead three

additional   grounds      for     negligence,   including   the   failure   to:

“conduct proper floor walks every hour, per Costco’s policies;”

“ensure floor walks are conducted properly every hour, per Costco’s

policies;”      and     “immediately    remedy    any   unreasonable     [sic]

dangerous conditions in aisle or floors.”

     Costco opposed the motion to amend on the ground that McIntosh

has no valid claim against the additional defendants (who are all

residents of Louisiana) and sought to join them for the sole

purpose of defeating diversity jurisdiction.            On June 5, 2019, the

magistrate judge agreed with Costco and denied the plaintiff’s

motion for leave to file first amended complaint.                 McIntosh now

moves for reconsideration of the magistrate judge’s June 5, 2019

Order. In the alternative, she requests certification of the order

for interlocutory appeal.



                                        2
                                      I.

                                      A.

     Pursuant to Federal Rule of Civil Procedure 72(a), a party

may appeal the ruling of the magistrate judge to the district

judge.       A magistrate judge is afforded broad discretion in the

resolution of non-dispositive motions.           See Fed. R. Civ. P. 72(a);

see also 28 U.S.C. § 636(b)(1)(A).               If a party objects to a

magistrate judge’s ruling on a non-dispositive matter, the Court

will disturb a magistrate’s ruling only when the ruling “is clearly

erroneous or is contrary to law.”          See Fed. R. Civ. P. 72(a); see

also Castillo v. Frank, 70 F.3d 382, 385 (5th Cir. 1995).                    A

finding is “clearly erroneous” when the reviewing Court is “left

with the definite and firm conviction that a mistake has been

committed.”      United States v. Stevens, 487 F.3d 232, 240 (5th Cir.

2007) (quoting United States v. U.S. Gypsum Co., 333 U.S. 364, 395

(1948)).

                                      B.

     Federal Rule of Civil Procedure 15(a) provides that leave to

amend    a   pleading   should   be   “freely”    given   “when   justice   so

requires.”       However, where the post-removal joinder of a non-

diverse defendant would destroy subject matter jurisdiction, a

district court is vested with discretion to either “deny joinder,

or permit joinder and remand the action.”             28 U.S.C. § 1447(e).

In exercising such discretion, the Fifth Circuit instructs, a court

                                       3
should consider the following factors: (1) “the extent to which

the purpose of the amendment is to defeat federal jurisdiction,”

(2) “whether plaintiff has been dilatory in asking for amendment,”

(3) “whether plaintiff will be significantly injured if amendment

is   not   allowed,”    and   (4)   “any    other    factors   bearing    on    the

equities.”      Hensgens v. Deere & Co., 833 F.2d 1179, 1182 (5th Cir.

1987).

      As another Section of this Court has observed, “[w]ith regard

to the first Hensgens factor, the case law indicates that as long

as the plaintiff states a valid claim against the new defendants,

the principal purpose is not to destroy diversity jurisdiction.”

Herzog     v.   Johns   Manville    Prod.   Corp.,    No.   02-1110,     2002   WL

31556352, at *2 (E.D. La. Nov. 15, 2002) (Fallon, J.).                    “Under

Louisiana law, an employee is personally liable if (1) the employer

owes a duty of care to a third person; (2) the employer delegated

that duty to a defendant-employee; (3) and the defendant-employee

breached the duty through his own fault and lack of ordinary care.”

Moore v. Manns, 732 F.3d 454, 456-57 (5th Cir. 2013) (per curiam)

(citing Canter v. Koehring, 283 So. 2d 716, 721 (La. 1973),

superseded on other grounds by statute, La. R.S. § 23.1032 (1998)).

“However,       a   defendant-employee’s            ‘general    administrative

responsibility’ is insufficient to impose personal liability.”

Id. (affirming district court’s denial of motion to amend to add

non-diverse employees on the ground that plaintiff’s “proffered

                                       4
amendment relied on the proposed parties’ general responsibilities

to oversee safety rather than on evidence of personal fault, as

required to trigger individual liability under Louisiana law.”).

                                II.

     On June 5, 2019, the magistrate judge denied the plaintiff’s

motion to amend, finding that three of the four Hensgens factors

weigh against amendment.   As for the first factor, the magistrate

judge determined that the plaintiff’s “principal motivation is to

defeat federal subject matter jurisdiction” because her proposed

amended complaint contains no factual allegations to support the

non-diverse employees’ personal liability.    Although the second

Hensgens factor (the lack of dilatoriness) favored the plaintiff,

the magistrate judge concluded that the third and fourth tipped

the scales against joinder.

     As for the third factor, the magistrate judge wrote, McIntosh

would not be significantly injured if amendment were denied because

her claims against the non-diverse employees are not valid; even

if they were valid, he added, the employees’ presence in this

lawsuit is not necessary to provide McIntosh with complete relief

because she alleges joint liability and does not question Costco’s

solvency.   Finally, in considering the equities, the magistrate

judge noted that amendment would be futile.

     McIntosh challenges the magistrate judge’s ruling on the

basis that he erred in finding the allegations in her proposed

                                 5
amended complaint insufficient to state a claim against the non-

diverse employees.          Because the Court finds that the magistrate

judge’s   application         of   the   Hensgens       factors    was     not    clearly

erroneous or contrary to law, this Court cannot reverse his ruling.

     The plaintiff alleges in her state court petition that “Costco

. . and [its] employee(s), including but not limited to Christian

Boedding, supervisor(s), agent(s), or others,” were at fault and

negligent in 17 generic ways.             In her proposed amended complaint,

McIntosh replaces Christian Boedding’s name with “B.C.T.” and

Sheila Brewer (two Costco employees who allegedly worked as floor

walkers on the day of the incident) and Adrian McDonald (Costco’s

duty manager).        She also seeks to plead three additional grounds

for negligence, including the failure to: “conduct proper floor

walks every hour, per Costco’s policies;” “ensure floor walks are

conducted    properly         every     hour,     per   Costco’s    policies;”       and

“immediately remedy any unreasonable [sic] dangerous conditions in

aisle or floors.”

     As the Fifth Circuit has observed, “evidence of personal

fault,”     as       opposed       to    a       defendant-employee’s            “general

responsibilities       to     oversee     safety”       is   “required     to    trigger

individual liability under Louisiana law.”                   Moore, 732 F.3d at 457

(citing Canter, 283 So. 2d at 721-22).                       McIntosh’s conclusory

allegations that Costco and its employees, including two floor

walkers   and    a     duty    manager,          “fail[ed]   to    clean    up    liquid

                                             6
substance(s) known to be on the floor” and “failed to immediately

remedy any unreasonable [sic] dangerous condition in aisle or

floors” do not amount to an allegation that each named defendant

personally knew of the allegedly dangerous spill that caused her

fall and failed to remedy that condition. 1   Accordingly, as the

magistrate judge correctly determined, McIntosh has alleged mere

“general administrative responsibility,” which is insufficient to

support liability under Canter. 2

     Notably, the magistrate judge’s analysis did not stop there.

He also concluded that, even if McIntosh had stated a valid claim




1 See Giles v. Wal-Mart Louisiana, LLC, No. 16-2413, 2016 WL
2825778, at *4 (E.D. La. May 13, 2016) (“Plaintiff’s allegation
that all Defendants ‘had actual or constructive knowledge’ of the
allegedly dangerous condition on the premises is a conclusory
allegation that the Court is not required to accept and it does
not amount to an allegation that Jabbia personally knew of the
allegedly dangerous hole in the parking lot.”); Gros v. Warren
Properties, Inc., No. 12-2184, 2012 WL 5906724, at * 8 (E.D. La.
Nov. 26, 2012) (“[A]lthough Plaintiff alleges that Warren and its
agents knew of the allegedly defective condition of the lighting,
this is a conclusory allegation that the court is not required to
accept, and it does not amount to an allegation that Bodine
personally knew of the allegedly defective condition of the
emergency back-up lighting.”).
2 The Court disagrees with the plaintiff that the facts of Jackson

v. Wal-Mart Stores, Inc., 2003 WL 22533619 (E.D. La. Nov. 6, 2003),
in which Magistrate Judge Knowles granted a plaintiff leave to
substitute the actual name of a Wal-Mart cashier in the place of
“Jane Doe,” are “closely analogous” to those presented in this
case.   In Jackson, the plaintiff specifically alleged that the
actions of a Walmart employee – in dropping a bottle of soda on
the plaintiff’s foot – directly caused her injury. Id. But in
this case, Ms. McIntosh’s proposed amended complaint relies
exclusively on the allegation that the putative non-diverse
defendants failed to properly perform their administrative duties.
                                    7
against the individual employees, she would not be significantly

injured      if    the   requested   amendment      was   not    allowed.      Having

asserted joint liability against the defendants, the magistrate

judge explained, McIntosh could obtain full recovery without the

employees’ presence in this lawsuit.                  Because the Court cannot

find that the magistrate judge’s application of the Hensgens

factors was clearly erroneous or contrary to law, his ruling must

be affirmed. 3

                                       III.

       In    the     alternative,     the       plaintiff   contends        that   the

magistrate judge’s order involves a controlling question of law as

to which there is substantial ground for difference in opinion.

She,    therefore,        requests    certification         of     the    order    for

interlocutory appeal.

                                        A.

       The    certification     of   interlocutory        orders    for   appeal    is

governed by 28 U.S.C. § 1292(b). 4              Three criteria must be satisfied


3 As an aside, the Court notes that the “Daily Floor-walk/Safety
Inspection” form attached to the plaintiff’s motion to amend is
dated “6-10-17.” Curiously, her state court petition (as well as
all other pleadings filed in this case) denote “June 10, 2018” as
the date of the slip-and-fall incident.
4 28 U.S.C. § 1292(b) provides:

     When a district judge, in making in a civil action an
     order not otherwise appealable under this section, shall
     be of the opinion that such order involves a controlling
     question of law as to which there is substantial ground
     for difference of opinion and that an immediate appeal
     from the order may materially advance the ultimate
                                            8
before a district court may properly certify an interlocutory order

for appeal: (1) the order involves a controlling question of law;

(2) there is substantial ground for difference of opinion; and (3)

an immediate appeal from the order may materially advance the

ultimate termination of the litigation.       Id.; see also Aparicio v.

Swan    Lake,   643   F.2d   1109,   1110   n.2   (5th   Cir.   1981).    An

interlocutory appeal is “exceptional,” the Fifth Circuit cautions,

and “assuredly does not lie simply to determine the correctness”

of a ruling.     Clark-Dietz & Associates-Engineers, Inc. v. Basic

Constr. Co., 702 F.2d 67, 67-69 (5th Cir. 1983).         To the contrary,

courts have held that a substantial ground for difference of

opinion exists only where

       a trial court rules in a manner which appears contrary
       to the rulings of all Courts of Appeals which have
       reached the issue, if the circuits are in dispute on the
       question and the Court of Appeals of the circuit has not
       spoken on the point, if complicated questions arise
       under foreign law, or if novel and difficult questions
       of first impression are presented.

Ryan v. Flowserve Corp., 444 F. Supp. 2d 718, 723-24 (N.D. Tex.

2006) (quoting 4 Am. Jur. 2d Appellate Review § 128 (2005)).             The



       termination of the litigation, he shall so state in
       writing in such order. The Court of Appeals which would
       have jurisdiction of an appeal of such action may
       thereupon, in its discretion, permit an appeal to be
       taken from such order, if application is made to it
       within ten days after the entry of the order: Provided,
       however, That application for an appeal hereunder shall
       not stay proceedings in the district court unless the
       district judge or the Court of Appeals or a judge thereof
       shall so order.
                                     9
moving party bears the burden of demonstrating that interlocutory

appeal is appropriate. See U.S. ex rel. Branch Consultants, L.L.C.

v. Allstate Ins. Co., 668 F. Supp. 2d 780, 813 (E.D. La. 2009).

                                        B.

       In support of her request to certify the magistrate judge’s

interlocutory order for appeal, the plaintiff submits: “The issue

of   whether   to    allow   an   amendment      adding   non-diverse    parties

currently    gives    little,     if   any,    consideration    of   Plaintiff’s

choice of forum, which should be given great weight.                    In fact,

some cases view Plaintiff’s preference of forum as a reason not to

grant leave to amend/remand.”           Without identifying any particular

question of law, the plaintiff also challenges the district courts’

application of the Hensgens factors, which she characterizes as

“inconsistent:”

       Further, inconsistent analysis of the Hengens factors
       has led to a substantial ground for difference of
       opinions with frequently inconsistent results. As can
       be seen in the Court’s current Order, there are more
       than a few cases that refuse to allow the addition of
       non-diverse defendants/employees even with allegations
       of negligence against the employees.

       McIntosh has failed to meet her burden of establishing that

interlocutory appeal is appropriate.             Insofar as McIntosh contends

that   the   plaintiff’s     choice    of     forum   “should   be   given   great

weight,” she appears to advocate a change in established Fifth

Circuit jurisprudence, rather than identify a controlling question

of law as to which there is substantial ground for disagreement.

                                        10
To    the   extent     McIntosh      challenges      the       district       courts’

inconsistent application of the Hensgens factors, she has likewise

failed to identify a controlling question of law she seeks to

address on appeal.      In any event, there is no substantial ground

for difference of opinion as to the permissibility of joining non-

diverse defendants after removal.             Fifth Circuit jurisprudence

instructs   that,    where    the    allegations     in    a    proposed      amended

complaint   do   not   state   a     valid   claim   against        a     non-diverse

defendant, the amendment would only serve to defeat jurisdiction.

See Moore v. Manns, 732 F.3d 454, 457 (5th Cir. 2013).                       However,

where the allegations of a proposed amended complaint do plausibly

state a claim against a non-diverse defendant, such that the

primary motivation is not to destroy diversity, leave is not

automatically granted. The Court must still consider the remaining

Hensgens factors, including the plaintiff’s timing, whether she

would be significantly injured if additional parties were not

joined, and any other equitable factors.                  See id.         Because the

plaintiff has failed to identify any controlling question of law

addressed in the magistrate judge’s order as to which there is

substantial ground for difference of opinion, certification of the

order for interlocutory appeal is not warranted.

      Accordingly, for the foregoing reasons, IT IS ORDERED: that

the   plaintiff’s    motion    for   reconsideration           of   the    magistrate



                                       11
judge’s June 5, 2019 Order denying plaintiff’s motion for leave to

file first amended complaint is DENIED.




                          New Orleans, Louisiana, July 23, 2019


                              ______________________________
                                   MARTIN L. C. FELDMAN
                               UNITED STATES DISTRICT JUDGE




                               12
